IN THE
UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF VIRGINIA
DANVILLE DIVISION
)
UNITED STATES OF AMERICA ) PETITION FOR WRIT OF HABEAS

) CORPUS AD TESTIFICANDUM

Vv. )
) Criminal No. 4:18-CR-00011
)

JAQUAN LAMONT TRENT

Comes now, Ronald M. Huber, Assistant United States Attorney for the Western District of
Virginia, and informs the Court that one JAQUAN LAMONT TRENT is incarcerated in
Albemarle-Charlottesville Regional Jail and that the said is a necessary witness before the United
States District Court for the Western District of Virginia, at Roanoke, Virginia, scheduled from
October 7, 2019 through November 22, 2019 at 9:30 a.m. (testimony most likely on or about
October 8 through October 9, 2019).

WHEREFORE, your petitioner prays for an Order of this Court directing the Honorable
Brad Sellers, Acting United States Marshal, Roanoke, Virginia, to produce the body of the said
JAQUAN LAMONT TRENT that he may appear and testify before the United States District
Court for the Western District of Virginia, at Roanoke, Virginia at the above time and place.

Dated: 9/23/2019 | WX,
Ronald M. Huber

Assistant United States Attorney

TO: Albemarle-Charlottesville Regional Jail, 160 Peregory Ln., Virginia 22902 (434) 977-6981

IN THE EVENT THIS INMATE IS TO BE TRANSFERRED TO ANOTHER
FACILITY BEFORE THE REQUESTED DATE OF APPEARANCE, PLEASE NOTIFY
THE ASSISTANT U.S. ATTORNEY LISTED ABOVE AT (434) 293-4283.

GREETINGS:

WE COMMAND YOU that you surrender the body of JAQUAN LAMONT TRENT
detained in the Albemarle-Charlottesville Regional Jail, under your custody as it is said, to the
United States Marshal for the Western District of Virginia, or one of his Deputies, or any other
authorized United States Marshal, to the end that his body will be before the United States
District Court for the Western District of Virginia, at Roanoke, Virginia, at the above time and
place, or at such other time or times as the District Court may direct.

ENTER: This day of September, 2019.

 

United States District Judge

fe she ff ofc ofc fe aft fee of kc ke ae ok fe ofc ofc oe of akc of fe fe fe oi ake oe of ofc fe ake 28 oft of oe ok af Ac oto fe fs os oie fe ofc oh oe oft fe fe fe kak ait os fe fe 2 Oe 2 oo oe of oko

TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT
OF VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL:

TO EXECUTE:

WE COMMAND that you proceed to the and remove therefrom the body of JAQUAN
LAMONT TRENT and produce him under safe and secure conduct before the United States
District Court for the Western District of Virginia, at Roanoke, Virginia, at the above time and
place, or at such other time or times as the District Court may direct.

BY:

 

Deputy Clerk
CUSTODY ASSUMED:

EXECUTED this day of September 2019.

BY:
United States Marshal/Deputy

 

RETURNED:
EXECUTED this day of September, 2019.

BY:
United States Marshal/Deputy

 

SENTENCED STATE PRISONER: Yes: No:
